DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam S. Zeiger on 8/23/22.

The application has been amended as follows: 

Line 7 of claim 13 is being amended as follows:
“wherein the 

Line 15 of claim 13 is being amended as follows:
“versus a total weight of the tissue interfacing component; and/or”

Claim 17 is being amended as follows:
17. A self-righting article as in claim 2, wherein the self-righting article is a monostatic body due to a center of mass of the self-righting article and/or self-righting article, such that the self-righting article has a single stable resting position.

Allowable Subject Matter
Claims 1-14, 17, 19, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art of record, including the previously cited Imran (US 2016/0158516 A1), teaches or makes obvious all the limitations of a self-righting article, comprising: a tissue interfacing component and a spring associated with the tissue interfacing component, the spring maintained by a support material under at least 5% compressive strain, wherein the self-righting article has a largest cross-sectional dimension of less than or equal to 2 cm, and wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position.
Claims 3, 4, and 21-32 depend from claim 1.
As to claim 2, as noted in the previous office action, none of the prior art of record, alone or in combination, discloses a self-righting article, comprising: a tissue interfacing component and a spring associated with the tissue interfacing component, the spring maintained by a support material under at least 5% compressive strain, wherein the self-righting article has a largest cross-sectional dimension of less than or equal to 2 cm, and wherein the self-righting article has a self-righting time from 90 degrees in water of less than or equal to 0.05 seconds.
Claim 17 depends from claim 2.
As to claim 5, Imran discloses an article (device 10; see Figs. 2-4) for delivering a pharmaceutical agent to a subject (abstract, para 0003), comprising: a tissue interfacing component (40); and a spring (80) associated with the tissue interfacing component and maintained by a support material (material of release element 70) under at least 5% compressive strain (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 5% compressive strain). Imran however is silent to the limitations of wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 5.
Claims 6-8 depend from claim 5.
As to claim 9, while Imran teaches and makes obvious many of the limitations of claim 9 (see 2/1/22 Non-Final Rejection), Imran is silent to the limitations of wherein the self-righting article is a monostatic body due to a center of mass of the article and/or a shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 9.
Claim 10 depends from claim 9.
As to claim 11, none of the prior art of record, including Imran, teaches all of the limitations of a self-righting article, comprising one or more tissue interfacing components, wherein the self-righting article has a self-righting time from 90 degrees in water of less than or equal to 0.05 seconds, and wherein the self-righting article is configured such that the one or more tissue interfacing components has a longest longitudinal axis oriented within 15 degrees of vertical upon self-righting.
Claim 19 depends from claim 11.
As to claim 12, none of the prior art of record, alone or in combination, teaches or makes obvious the limitations of a self-righting article, comprising a tissue interfacing component, wherein the tissue interfacing component comprises a solid pharmaceutical agent in an amount of greater than or equal to 10 wt% versus a total weight of the tissue interfacing component weight, and wherein the self-righting article is a monostatic body due to a center of mass of the article and/or a shape of the article, such that the article has a single stable resting position.
As to claim 13, none of the prior art of record, alone or in combination, teaches or makes obvious the limitations of a method of delivering a pharmaceutical agent to a subject, comprising: administering, to the subject, an article comprising a tissue interfacing component associated with the pharmaceutical agent; and releasing, at a location internal to the subject, at least a portion of the pharmaceutical agent from the article wherein the self-righting article is a monostatic body due to a center of mass of the article and/or a shape of the article, such that the article has a single stable resting position, wherein, upon reaching a location internal to the subject, the article: has a longitudinal axis configured to orient to about 90 degrees with respect to vertical; and/or can penetrate mucosal tissue with a force of greater than or equal to 1 mN and less than or equal to 20,000 mN; and/or comprises a solid pharmaceutical agent in an amount of greater than or equal to 10 wt% versus a total weight of the tissue interfacing component; and/or comprises a spring configured for instantaneous release.
Claim 14 depends from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783